 



Exhibit 10.1

CONFORMED COPY

December 31, 2004

Mr. Allan Z. Loren
c/o The Dun and Bradstreet Corporation
103 JFK Parkway
Short Hills, New Jersey 07078



     Re:        Amendment to Employment Agreement

Dear Allan:

This letter will confirm our agreement that as of January 1, 2005 you will cease
to serve as Chief Executive Officer of The Dun & Bradstreet Corporation (the
“Company”), but will continue to serve as Chairman of the Board of Directors of
the Company (the “Board”) until May 30, 2005, subject to earlier termination in
accordance with your employment agreement dated May 15, 2000, with the Company
(as amended and supplemented, the “Agreement”).

As the Chairman of the Board, you will provide leadership to the Board and
perform the following duties: act as liaison between the Board and the
management of the Company; establish procedures to govern the Board’s work;
schedule regular and special Board meetings and organize agendas for such
meetings with input from the Chief Executive Officer and Board members; ensure
proper flow of information to the Board; review the adequacy and timing of
documentary and other presentations to the Board; ensure adequate lead time for
effective study and discussion of presentations to the Board calling for Board
action; assign specific tasks to Board members; work with such committees as the
Board may establish, and participate in meetings of the Committees; ensure
appropriate committee structures and duties, and recommend to the Board Affairs
Committee the appointment of committee members and chairpersons; preside at all
meetings of the Board. You will have such other powers and perform such other
duties consistent with such position as may be prescribed by the Board. As an
employee of the Company, you will undertake such projects consistent with your
position as reasonably requested of you by the Chief Executive Officer.

During 2005 you will not be entitled to any additional equity grants. For 2005,
the pro-rata portion of the Annual Bonus (as defined in the Agreement) you
receive will be based on a target bonus of one hundred fifty percent (150%) of
the Base Salary (as defined in the Agreement) you earn during your period of
employment (i.e., $437,499.99). The maximum amount of the 2005 Annual Bonus is
two hundred percent (200%) of the target bonus (i.e., $874,999.99). The amount
of the 2005 Annual Bonus will be based upon the Compensation Committee’s
assessment of your contribution to the success of the leadership transition as
well as your Board duties. The 2005 Annual Bonus will be payable in a lump sum
promptly after termination of your employment, but in no event later than
30 days after your termination. All of the other compensation and benefits
provided to you will remain the same.

On May 30, 2005, or such earlier date when you no longer serve as Chairman, the
Company will transfer title to you of the then current Company automobile
provided to you, and the Company

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

will pay to you a tax gross-up payment to cover any taxes that may be due as a
result of the transfer of such title so that such transfer and the gross-up
payment will be tax free to you. The retiree medical, dental, and life insurance
benefits coverage to be provided to you pursuant to the Agreement will be
provided to you on an insured basis within the meaning of Section 105(h) of the
Internal Revenue Code of 1986, as amended.

The ceasing of your being Chief Executive Officer pursuant to this letter will
not be “good reason” under the Agreement.

All other terms of the Agreement and the Change in Control Agreement will remain
unchanged and, as amended, the Agreement will remain in full force and effect.
This letter will serve as an amendment to the Agreement. Please execute and
return this letter to us.

            Sincerely,

THE DUN & BRADSTREET CORPORATION

      By:   /s/ David J. Lewinter         Name:   David J. Lewinter       
Title:   Senior Vice President, General Counsel &
Corporate Secretary     

Agreed to and Accepted:

/s/ Allan Z. Loren
Allan Z. Loren

 